l)ISMISS; Opiiiion Filed January 17, 2013.




                                               In The
                                           Apprals
                                     unrt if
                         FifIh Oi&trirt uf ixa at OattaEi
                                        No. 05-1 2-00723-C V


                iN THE INTEREST OF BABY BOY P, AKA J.C.P., A CHILD


                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. 12-192-X-305TH


                              MEMORANDUM OPINION
                            Before Justices Moseley, Francis and Lang
                                    Opinion By Justice Francis

        By letter dated November 28, 2012, we directed appellant to file, within ten days, a brief

addressing our jurisdiction over this appeal.       Specifically, we questioned the timeliness of

appellant’s May 29, 2012 notice of appeal in which he complained of the trial court’s February 28,

2012 final decree of termination. We noted in our letter that, subject to a few mostly statutory

exceptions, our jurisdiction is invoked only upon the timely filing of a notice of appeal from a final

judgment. Lehman v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Garza v. Hibernia Nat’l

Bank, 227 S.W.3d 233, 233 (Tex. App.—Houston [1st Dist.] 2007, no pet.). We further noted that

because an appeal from a parental termination case is accelerated, the notice of appeal was due no

later than March 19, 2012 or, with a timely extension motion, April 3, 2012. See TEX. R. App. P.

26.1(b), 26.3, 28.1(b), 28.4; TEx. FAvI. CODE ANN.    §   109.002(a) (West Supp. 2012).
       Appellant’s time tbr tiling his jurisdictional brief has passed, and he has not corresponded

with the Court, On January 3, 201 3, appellee filed a motion to dismiss for want of   jurisdiction. Ten


days have passed   since   the motion was filed, and appellant has not responded to the motion either.

See TEx. R. APP. P. 103(a).

       Because appellant’s May 29, 2012 notice of appeal is untimely, it fails to invoke our

jurisdiction. See Gaiza, 227 S.W.3d at 233. Accordingly, we grant the motion and dismiss the

appeal. See Thx. R. Apr. P. 42.3(a).




                                                        MOLLY           1CIS
                                                        JUSTICE




120723F.P05
                                 (LtntrL O1 \ipi.’t1
                                IritL tiL Lcxa; t1 jLlL1t;
                         FiiL1! Jt
                                1

                                         JUDGMENT
IN THE INTEREST OF BABY BOY P, AKA                     Appeal from the 305th Judicial District Court
J.C,P., A CHILD                                        of Dallas County, Texas. (Tr.Ct.No. l2-l92
                                                       X-3 05th).
No. 05-12-00723-CV                                     Opinion delivered by Justice Francis, Justices
                                                       Moseley and Lang participating.

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. We ORDER
that appellees Tony Don Puckett and [)orothy Mullin Pucket recover their costs, if any, of this appeal
from appellant Christopher Chant Jordan.



Judgment entered January 17, 2013.




                                                        \lOI I‘    hRi\N(IS
                                                       .11 SIl( I.